DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.  Applicant’s election, without traverse of Group I, in the reply filed on 05/16/22, is acknowledged.

Claim Status
3.  The amendment, filed 05/16/22, has been entered. 

4.  Claims 1-2, 5-8, and 13-14 are pending. Claims 3-4, 9-12 and 15-46 are cancelled. No claims were amended herein. Claim 14 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/22. Claims 1-2, 5-8, and 13 are under examination.

Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.  Claims 1, 2, and 13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Smith et al. 2011 (CA 2770617; published 02/17/11).  
Smith et al. 2011 disclose conjugated molecules comprising first and second functional moieties, wherein the functional moieties are different and wherein a first functional moiety (F1) is an antibody and second functional moiety (F2) is a cytotoxic agent linked via formula IIIa (reproduced below; abstract; pages 12, 22; and Table 1; meeting limitations found in instant claim 1):

    PNG
    media_image1.png
    267
    360
    media_image1.png
    Greyscale

Smith et al. 2011 disclose X and X’ are both oxygen; R3a and R3a’ together form a group of –N-R33’ wherein R33’ is –IG and/or L(Z)m (pages 12-13).  It is noted that when X and X’ are both oxygen and R3a and R3a’ together form –N-X; the structure is a pyrrole-2,5-dione (aka maleimide; meeting limitations of instant claim 1).  Smith et al. 2011 disclose IG is a C1-20 alkyl group (i.e. “-(CH2)m-“ in instant claim 1) or alternatively an C1-6 alkoxy group (i.e. “-(CH2-CH2O)mCH2CH2-" group in instant claim 1; page 14). Smith et al. 2011 disclose the linker group (L and/or IG) is capable of reacting with the second functional moiety (page 14) including use of amide bonds (page 2).  Smith et al. 2011 disclose n is an integer from 1, 2 or 3 (page 14) and m is an integer from 0 to n (page 13; meeting limitations of instant claim 1).  Smith et al. 2011 disclose that it is particularly preferred that R1 (i.e. first functional moiety bound at position R1) comprises a first cysteine residue that reacts with the moiety at the 2 position (i.e. corresponds to position 3- in a pyrrole-2,5-dione of the instant claims) and a second cysteine residue that reacts at the 3 position (i.e. corresponds to the position 4- in a pyrrole-2,5-dione of the instant claims; see page 43; meeting limitation of 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody instant claim 1).  Smith et al. 2011 disclose this conformation is particularly useful when the peptide contains a disulfide bridge because it allows the cross-linker reagent to be added across the disulfide bridge (pages 3-4).  Smith et al. 2011 disclose F2 is a second functional moiety (page 5) and is a cytotoxic agent bound to a linker (i.e. page 5; meeting limitations of instant claim 1). Smith et al. 2011 disclose F1 is preferably a monoclonal antibody (page 30; meeting limitations of instant claim 2) including those useful for targeting cancer antigens (page 68; also meeting limitations of instant claim 2).  Smith et al. 2011 disclose the conjugates in pharmaceutical compositions (page 68; meeting limitations of instant claim 13).  
Smith et al. 2011 disclose the advantages to their formulas include the reaction between the cross-linker and the thiol compound is carried out rapidly and with high yield using only a substantially stoichiometric amount of cross-linker (page 3); the bonding is readily reversible and in particular can be cleaved in a controlled manner at a time chosen by a skilled worker (page 4); and the retention of the double bond in the compound obtained after linking the thiol-containing functional moiety to the cross-linker constitutes a reaction site for linking to further functional compounds thereby facilitating the addition of other functional moieties to the conjugate (page 4).  Smith et al. 2011 disclose this type of chemical modification enables a thiol-containing functional moiety such as a peptide or protein to link to the cross-linking reagent while retaining the C=C double bond (page 3).  
Therefore Smith et al. 2011 anticipate the invention as claimed.

Claim Rejections - 35 USC § 102
7.  Claims 1, 2, and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Smith et al. 2012 (US 2012/0190124; published 07/26/12; PCT/GB2010/001499 filed 08/09/10).
Smith et al. 2012 disclose conjugated molecules comprising first and second functional moieties, wherein the functional moieties are different and wherein a first functional moiety (F1) is an antibody and second functional moiety (F2) is a cytotoxic agent linked via formula IIIa (reproduced below; [0402] and Table 1; meeting limitations found in instant claim 1):

    PNG
    media_image2.png
    232
    536
    media_image2.png
    Greyscale

Smith et al. 2012 disclose X and X’ are both oxygen; R3a and R3a’ together form a group of –N-R33’ wherein R33’ is –IG and/or L(Z)m [0402-0409, 0411].  It is noted that when X and X’ are both oxygen and R3a and R3a’ together form –N-X; the structure is a pyrrole-2,5-dione (aka maleimide; see [0390]; meeting limitations of instant claim 1 and 10).  Smith et al. 2012 disclose IG is a C1-20 alkyl group (i.e. “-(CH2)m-“ in instant claim 1) or alternatively an C1-6 alkoxy group (i.e. “-(CH2-CH2O)mCH2CH2-" group in instant claim 1; [0354, 0430-0431] and see Smith et al. claim 10). Smith et al. 2012 disclose the linker group (L and/or IG) is capable of reacting with the second functional moiety including use of amide bonds ([0008, 0056, 0072, 0095]; meeting limitations of instant claim 1).  Smith et al. 2012 disclose n is an integer from 1, 2 or 3 and m is an integer from 0 to n ([0407]; meeting limitations of instant claim 1).  Smith et al. 2012 disclose that it is particularly preferred that R1 (i.e. first functional moiety bound at position R1) comprises a first cysteine residue that reacts with the moiety at the 2 position (i.e. corresponds to position 3- in a pyrrole-2,5-dione of the instant claims) and a second cysteine residue that reacts at the 3 position (i.e. corresponds to the position 4- in a pyrrole-2,5-dione of the instant claims; [0408]; meeting limitation of 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody instant claim 1).  Smith et al. 2012 disclose this conformation is particularly useful when the peptide contains a disulfide bridge because it allows the cross-linker reagent to be added across the disulfide bridge [0290].  Smith et al. 2012 disclose F2 is a second functional moiety and is a cytotoxic agent bound to a linker (i.e. [0053, 0236, 0258] and Table 1; meeting limitations of instant claim 1). Smith et al. 2012 disclose F1 is preferably a monoclonal antibody ([0231]; meeting limitations of instant claim 2) including those useful for targeting cancer antigens ([0450]; also meeting limitations of instant claim 2).  Smith et al. 2012 disclose the conjugates in pharmaceutical compositions ([0452, 0457]; meeting limitations of instant claim 13).
Smith et al. 2012 disclose the advantages to their formulas include the reaction between the cross-linker and the thiol compound is carried out rapidly and with high yield using only a substantially stoichiometric amount of cross-linker; the bonding is readily reversible and in particular can be cleaved in a controlled manner at a time chosen by a skilled worker; and the retention of the double bond in the compound obtained after linking the thiol-containing functional moiety to the cross-linker constitutes a reaction site for linking to further functional compounds thereby facilitating the addition of other functional moieties to the conjugate [0011-0015].  Smith et al. 2012 disclose this type of chemical modification enables a thiol-containing functional moiety such as a peptide or protein to link to the cross-linking reagent while retaining the C=C double bond [0011].  
Therefore Smith et al. 2012 anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.  This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.  Claims 1, 2, 5-8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrett et al. 2011 (US 2011/0085970) in view of Smith et al. 2012 (US 2012/0190124).
Terrett et al. teach antibody-partner molecule conjugates comprising monoclonal antibodies conjugated to cytotoxins ([0007]; meeting limitations of instant claims 1 and 2). Terrett et al. teach that if a spacer (i.e. "L" in instant claims) is present, then its carboxyl functional group forms an amide bond with a pendant carboxyl functional group of the conjugated drug (i.e. the cytotoxin; [0043]; meeting limitations of instant claim 1). Terrett et al. teach the antibody is conjugated via sulfhydryl groups from unoxidized cysteine residues including the reduction of disulfide bridges (i.e. resulting in more than one carbon-sulfur bond) via a linker (i.e. "PD" in instant claims) which may be a maleimide group ready for conjugation to an antibody via sulfhydryl groups on the antibody ([0438, 0514]; meeting limitations of claim 1). Terrett et al. teach the maleimide linker structure comprises a PD that is pyrrole-2,5-dione and an L that comprises -(CH2)m- wherein m = 1, 2 or 3 ([0513]; meeting limitations of claim 1). Terrett et al. teach preferred monoclonal antibodies are humanized antibodies ([0007, 0015]; also meeting limitations of instant claim 2). Terrett et al. teach that the cytotoxin is tubulysin with a formula meeting the limitations of tubulysin 4 as evidenced by structures provided in the office action filed 11/13/13 in previous application 13/705,074 (see also [0481]; meeting limitation of instant claims 7 and 8). Terrett et al. teach that the antibody is anti-neoplastic (i.e. specific to a cancer antigen; [0582]; also meeting limitations of instant claim 2) and is trastuzumab ([0582]; meeting limitation of instant claims 5 and 6). Terrett et al. disclose the conjugates of their invention in pharmaceutical compositions ([0515]; meeting limitations of instant claim 13).
Therefore, Terrett et al. teach an antibody-drug conjugate wherein trastuzumab (a humanized monoclonal antibody) is linked to tubulysin (cytotoxic drug) via a pyrrole-2,5-dione (i.e. a maleimide linker) and wherein the maleimide group is ready for conjugation to an antibody via sulfhydryl groups on the antibody; but Terrett et al. is silent on wherein the double bond between the antibody and the maleimide represents bonds from the 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody.
However, Smith et al. 2012 also disclose similar conjugated molecules comprising first and second functional moieties, wherein a first functional moiety (F1) is an antibody and second functional moiety (F2) is a cytotoxic agent linked via formula IIIa (reproduced below; [0402] and Table 1):

    PNG
    media_image2.png
    232
    536
    media_image2.png
    Greyscale

Smith et al. 2012 disclose X and X’ are both oxygen; R3a and R3a’ together form a group of –N-R33’ wherein R33’ is –IG and/or L(Z)m [0402-0409, 0411].  It is noted that when X and X’ are both oxygen and R3a and R3a’ together form –N-X; the structure is a pyrrole-2,5-dione (aka maleimide; see [0390]).  Smith et al. 2012 disclose IG is a C1-20 alkyl group (i.e. “-(CH2)m-“ in instant claim 1) or alternatively an C1-6 alkoxy group (i.e. “-(CH2-CH2O)mCH2CH2-" group in instant claim 1; [0354, 0430-0431] and Smith et al. claim 10). Smith et al. 2012 disclose the linker group (L and/or IG) is capable of reacting with the second functional moiety including use of amide bonds ([0008, 0056, 0072, 0095]).  Smith et al. 2012 disclose n is an integer from 1, 2 or 3 and m is an integer from 0 to n ([0407]; meeting limitations of instant claim 1).  Smith et al. 2012 disclose that it is particularly preferred that R1 (i.e. first functional moiety bound at position R1) comprises a first cysteine residue that reacts with the moiety at the 2 position (i.e. corresponds to position 3- in a pyrrole-2,5-dione of the instant claims) and a second cysteine residue that reacts at the 3 position (i.e. corresponds to the position 4- in a pyrrole-2,5-dione of the instant claims; [0408]; meeting limitation of 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody instant claim 1).  Smith et al. 2012 disclose this conformation is particularly useful when the peptide contains a disulfide bridge because it allows the cross-linker reagent to be added across the disulfide bridge [0290].  Smith et al. 2012 disclose F2 is a second functional moiety and is a cytotoxic agent bound to a linker (i.e. [0053, 0236, 0258] and Table 1; meeting limitations of instant claim 1). Smith et al. 2012 disclose F1 is preferably a monoclonal antibody ([0231]) including those useful for targeting cancer antigens ([0450]).  Smith et al. 2012 disclose the conjugates in pharmaceutical compositions ([0452, 0457]).  Smith et al. 2012 disclose the advantages to their formulas include the reaction between the cross-linker and the thiol compound is carried out rapidly and with high yield using only a substantially stoichiometric amount of cross-linker; the bonding is readily reversible and in particular can be cleaved in a controlled manner at a time chosen by a skilled worker; and the retention of the double bond in the compound obtained after linking the thiol-containing functional moiety to the cross-linker constitutes a reaction site for linking to further functional compounds thereby facilitating the addition of other functional moieties to the conjugate [0011-0015].  Smith et al. 2012 disclose this type of chemical modification enables a thiol-containing functional moiety such as a peptide or protein to link to the cross-linking reagent while retaining the C=C double bond [0011].  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the invention was made, to produce an antibody-drug conjugate wherein trastuzumab is linked to tubulysin via a pyrrole-2,5-dione (i.e. a maleimide linker) and wherein the maleimide group is ready for conjugation to an antibody via sulfhydryl groups on the antibody, as taught by Terrett et al., by using formula IIIa as taught by Smith et al. wherein the antibody bound at position R1 comprises a first cysteine residue that reacts with the moiety at the 2 position (i.e. corresponds to position 3- in a pyrrole-2,5-dione of the instant claims) and a second cysteine residue that reacts at the 3 position (i.e. corresponds to the position 4- in a pyrrole-2,5-dione of the instant claims) because this conformation was particularly useful when the peptide (e.g. antibody) contains a disulfide bridge because it allows the cross-linker reagent to be added across the disulfide bridge as taught by Smith et al. 2012.  The person of ordinary skill in the art would have been motivated to make the modification because the reaction between the cross-linker (i.e. pyrrole-2,5-dione maleimide linker) and the thiol compound (i.e. antibody) was carried out rapidly and with high yields using only a substantially stoichiometric amount of cross-linker and because this type of chemical modification enabled a thiol-containing functional moiety such as an antibody to be conjugated to the cross-linking reagent while retaining the C=C double bond.  The person of ordinary skill in the art would have had a reasonable expectation of success, because Smith et al. had already demonstrated that a first functional moiety of an antibody and second functional moiety of a cytotoxic agent could be linked via formula IIIa and Terrett et al. had already suggested the maleimide group was ready for conjugation to an antibody via sulfhydryl groups on the antibody.
   Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that use of a known technique to improve similar methods in the same way is obvious because the technique for improving a particular class of methods would be part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. In the instant case, the use of a known technique (i.e. conjugation via a formula wherein the antibody bound at position R1 comprises a first cysteine residue that reacts with the moiety corresponding to position 3- in a pyrrole-2,5-dione linker and a second cysteine residue that reacts the moiety corresponding to the position 4- in a pyrrole-2,5-dione linker) to improve a similar method (i.e. production of an antibody-drug conjugate wherein trastuzumab is linked to tubulysin via a pyrrole-2,5-dione linker ready for conjugation via sulfhydryl groups on the antibody), would be a part of the ordinary capabilities of a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method that is ready for improvement to yield predictable results.  
Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
12.  Claims 1, 2, 5-8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrett et al. 2011 (US 2011/0085970) in view of Schumacher et al. 2011 (Modification of Antibody Disulfide Bonds with Maleimides; Molecular Life Sciences Conference; 09/28/11).
Terrett et al. teach antibody-partner molecule conjugates comprising monoclonal antibodies conjugated to cytotoxins ([0007]; meeting limitations of instant claims 1 and 2). Terrett et al. teach that if a spacer (i.e. "L" in instant claims) is present, then its carboxyl functional group forms an amide bond with a pendant carboxyl functional group of the conjugated drug (i.e. the cytotoxin; [0043]; meeting limitations of instant claim 1). Terrett et al. teach the antibody is conjugated via sulfhydryl groups from unoxidized cysteine residues including the reduction of disulfide bridges (i.e. resulting in more than one carbon-sulfur bond) via a linker (i.e. "PD" in instant claims) which may be a maleimide group ready for conjugation to an antibody via sulfhydryl groups on the antibody ([0438, 0514]; meeting limitations of claim 1). Terrett et al. teach the maleimide linker structure comprises a PD that is pyrrole-2,5-dione and an L that comprises -(CH2)m- wherein m = 1, 2 or 3 ([0513]; meeting limitations of claim 1). Terrett et al. teach preferred monoclonal antibodies are humanized antibodies ([0007, 0015]; meeting limitations of instant claim 2). Terrett et al. teach that the cytotoxin is tubulysin with including tubulysin 4 (see [0481]; meeting limitations of claims 5, 7, and 8). Terrett et al. teach that the antibody is anti-neoplastic (i.e. specific to a cancer antigen; [0582]; meeting limitations of instant claim 2) and is trastuzumab ([0582]; meeting limitation of instant claims 5 and 6). Terrett et al. disclose the conjugates of their invention in pharmaceutical compositions ([0515]; meeting limitations of instant claim 13).
Therefore, Terrett et al. teach an antibody-drug conjugate wherein trastuzumab (a humanized monoclonal antibody) is linked to tubulysin (cytotoxic drug) via a pyrrole-2,5-dione (i.e. a maleimide linker) and wherein the maleimide group is ready for conjugation to an antibody via sulfhydryl groups on the antibody; but Terrett et al. is silent on wherein the double bond between the antibody and the maleimide represents bonds from the 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody.
However, Schumacher et al. teach that a 3, 4 substituted maleimide is used to functionalize disulfide bonds with high selectivity and retains the correct cysteine network of the target antibody (abstract, second paragraph).  Schumacher et al. teach antibodies are chemically modified in order to broaden their scope and versatility, but that the challenge lies in preservation of their binding activity (abstract, first paragraph).  Schumacher et al. teach methods suitable to access the disulfide bond of an antibody with full binding activity of the modified molecule remains intact (abstract, second paragraph).  Schumacher et al. teach conjugation from the 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody:

    PNG
    media_image3.png
    143
    148
    media_image3.png
    Greyscale

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the invention was made, to produce an antibody-drug conjugate wherein trastuzumab is linked to tubulysin via a pyrrole-2,5-dione (i.e. a maleimide linker) and wherein the maleimide group is ready for conjugation to an antibody via sulfhydryl groups on the antibody, as taught by Terrett et al., by using a 3, 4 substituted maleimide linked to opened cysteine-cysteine disulfide bonds in the antibody, thereby arriving at the claimed invention, in order to preserve the binding activity of the antibody while broadening the scope and versatility of the antibody-drug conjugate, as taught by Schumacher et al.  The person of ordinary skill in the art would have been motivated to make the modification because the 3, 4 substituted maleimide was used to functionalize the disulfide bonds with high selectivity as taught by Schumacher et al.  The person of ordinary skill in the art would have had a reasonable expectation of success, because Schumacher et al. had already demonstrated the 3, 4 substituted maleimide was highly site specific and resulted in preserving the binding activity of the target antibody.
   Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that use of a known technique to improve similar methods in the same way is obvious because the technique for improving a particular class of methods would be part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. In the instant case, the use of a known technique (i.e. conjugation from the 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody) to improve a similar method (i.e. production of an antibody-drug conjugate wherein trastuzumab is linked to tubulysin via a pyrrole-2,5-dione linker ready for conjugation via sulfhydryl groups on the antibody), would be a part of the ordinary capabilities of a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method that is ready for improvement to yield predictable results.  
Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
13. No claims are allowed.
14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 21, 2022